uil department of the treasury internal_revenue_service j washington d c u contact person id number telephone number ope zb legend employer_identification_number f o dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your authorized representatives you are seeking rulings on whether certain investments are program-related investments under sec_4944 of the internal_revenue_code and your obligations to exercise expenditure_responsibility under sec_4945 in connection with certain grants and program-related investments jf3 x is an organization that has been recognized as exempt from federal_income_tax under sec_501 of the code and as a private_foundation described in sec_509 x's principal activity has since its inception been to make grants to various charitable organizations nearly all of x’s grants both in terms of number of grants and dollar volume of grants are made directly to organizations that have received determination letters from the internal_revenue_service that they are public_charities described in sec_501 and sec_509 or while a number of x’s grants are general support grants to public_charities that may be used by the grantees for any charitable purpose most of x's grants are designated to be used for a specific purpose project or program for example to construct a building on a university campus to support a specific research project being conducted by the grantee to purchase specific property for conservation to start a new youth program etc normally in such cases the grant would not be made but for the fact that the grantee requested a grant for a specific purpose project or program and the request was approved sometimes x issues a request for proposals to a group of organizations such as to public school districts for reading programs or to community colleges to strengthen their educational programs x then awards grants in stated amounts for specified purposes that could be designated either for general support or for particular projects or programs each grant award letter describes the purpose of the grant and limits use of the grant funds to that purpose unless the grantee receives x's consent to use the grant for a different purpose the grantee is required to submit a report on the use of the grant funds and a description of the progress made toward achieving the purpose of the grant further if a grantee were to use grant funds tor any purpose other than the purpose for which the grant was made x would consider requesting a refund of the grant withholding future payments if any and not making any additional grants to that grantee program-related investments generally more than years ago x determined that it could in addition to making direct charitable grants leverage the use of its endowment to make program-related investments pris described in sec_4944 of the code as of date x had an outstanding portfolio of adollar_figure in pris consisting of approximately bdollar_figure in a social deposit cdollar_figure in direct loans for charitable purposes and ddollar_figure in foan guaranties if loans and loan guaranties being considered as of that date are added the outstanding total pris in loan form would increase to edollar_figure and pris in the form of guaranties will increase to fdollar_figure x has expanded its pris into new areas and forms of investments different from the direct investments in entities that help to achieve the charitable goals of x rather the new type of investment is in a business_enterprise which is financially secure and the stock of which is listed and traded on a national exchange such as a commercial bank where the investment is to induce the other entity the bank to take action that it otherwise would not take one of x's major emphases is upon a program that seeks to promote the health development and economic security of vulnerable children to protect them from violence and to strengthen the capacity of families communities and the nation to care for all of america's children the program places children at the center of its efforts but views children in the context of their families their communities and the broader state and national policy environment the program's grant-making approach and strategic investments focus on access to quality health care the development of children and youth the economic security of families the reduction of violence in homes and communities the transformation of jocal communities and the building of a national capacity and will to support children the program places a high priority on investing resources as strategically as possible to achieve and sustain long-term change the program's grant-making is guided by the realization that such change requires multiple and overlapping strategies a program subdivision has a grant-making budget of about gdollar_figure the program subdivision staff spends much of its time on efforts to improve the quantity and quality of care and education for children ages while parents and other family members have traditionally supplied most of this nurturing for children either by themselves or through family-based child care center-based care is the only option for many today's working parents affordability and accessibility are real issues for many working parents the nonprofit public charity child care providers meet this need for families of modest means throughout the country experts have told the program subdivision staff that the need for center-based child care in this state alone is such that it could take billions of investment dollars to meet the need for facilities personnel and training and much of that need is currently met by the nonprofit child care providers welfare-to-work requirements are increasing this demand daily since x's grant funds available to this program are only a smail fraction of this money the program subdivision staff has been forced to seek innovative approaches to involve the commercial sector in closing the gap these approaches have begun to manifest themselves through program related investments that seek to maximize the leverage that could be obtained by x's resources these pris use commercial banks and banking tools to assist with the financing of child care facilities for use by nonprofit public charity child care providers - guaranties under these arrangements a public charity borrows money in the form of either an instaliment loan or a line of credit from a commercial bank and depending upon the circumstances pays interest at either a market or below-market rate the loan proceeds are used for exclusively charitable purposes and x either wholly or partially guarantees repayment x does not give guaranties solely to reduce the interest rate paid_by borrowers even though a lower rate often is the result instead x's policy is that its guaranty must be required-that is but for x's guaranty a borrower would not qualify for the loan or line of credit this is the rule and not the exception for nonprofit child care providers which generally lack the amount of assets or cash_flow to secure loans for capital projects under commercial underwriting norms pursuant to written agreements between x or the fending financial intermediary and the charitable borrower borrowed funds may be used solely to achieve the stated charitable purposes x does not give guaranties expecting that they will called although obviously that might happen if it does and depending upon the circumstances a reimbursement agreement between the public charity and x or the loan agreement between the charity and the bank will require the charity to reimburse x similar default provisions cover prohibited uses of the funds such as use for a non-charitable purpose or taxable_expenditure in all guaranty arrangements the charity is obligated to monitor the charitable use of the funds and report the use to the bank at least annually x traditionally has given guaranties either by simple signature alone on a contract or by purchasing a letter_of_credit from its bank to back its promise but the annual cost at least dollar_figure percent of the amount of the loan and paperwork associated with letters of credit make them too costly and cumbersome for use in the nonprofit child care facilities program x's signature on a partial or full guaranty agreement by and of itself makes these borrowers creditworthy but does not in all cases lower the cost of funds to the point of affordability for them or actually get them into the commercial credit market because of these factors xs child development program staff has decided to utilize compensating balances or encumbered deposits to bridge the gap and get the most bank capital into the sector in some cases as part of the guaranty arrangement or as an alternative to a signature guaranty x may be required to deposit funds with the bank in an account in the name of x if this is required the bank bars x from withdrawing funds below the level of x's liabilities on the guaranties the banks require that these funds be invested in very high quality highly liquid fixed income instruments currently yielding approximately five percent or less the rate of retum thus does not reflect the added risk arising from the real possibility that some or all of such a deposit may be forfeited if a charity borrower fails to make its required_payments to the bank x would insist upon a substantially higher return on a portfolio investment with similar default risks single purpose deposit guaranty program the encumbered deposit guaranty strategy has resulted in two variations that x is considering as models for the foreseeable future one variation is exemplified by a deposit of approximately hdollar_figure to be made to induce a commercial bank to lend an identical amount to a commercial sector developer in the form of a construction loan this developer will use all the funds to build a dedicated child care center for use by y a public charity child care center operator on land owned by y ina shopping center being built in a neighborhood that is home to about percent of the welfare recipients in the county x's guaranty is required for the bank fo make the construction loan on this project has a strong operational record but insufficient credit to support the financing of the hdollar_figure needed for the construction of the new facility the construction financing is being used by the developer to build the facility pursuant to a purchase contract with y and under y's supervision y has provided detailed specifications for the construction_project and has retained engineering consultants to supervise the work in progress including the processing and approval of progress payment requests and the periodic inspections to assure compliance with the intent of the construction plans the developer was unwilling to undertake the project without assurances that it would not be left with construction debt in the event y failed to purchase the building therefore x has agreed to guarantee the construction financing to enable y to contract with the developer to build a facility that meet its specific needs to provide collateral in support of the construction financing x has agreed to keep hdollar_figure on deposit with the lending bank for the one-year term of the loan x will earn interest at a rate of percent on the restricted deposit which is substantially less than it otherwise could earn on this sum of money if it were free to invest it elsewhere in addition to the loan guarantee x also has agreed to provide an interest rate subsidy to the developer by applying its earnings on the collateral deposit against the percent interest the developer will owe on the construction loan x also has made related grants to y to retain consultants to assist y with fundraising and to retain a technical assistance provider to assist y with analysis of financing alternatives in addition x has agreed to participate in arranging permanent financing for y after the new facility is built effectively guaranteeing that y will be able to purchase the building that meets its specifications the loan guarantee is specifically earmarked for such use in building y's facility and was designed to enable y to undertake a construction that otherwise would not have been possible the loan agreement between the bank and the developer requires that the funds are to be used only for this project and x's guaranty agreement with the bank requires the bank to monitor this restriction the development agreement between the developer and y also restricts the use of the funds to the construction specified by y as does x's reimbursement agreement with y under this reimbursement agreement y has the duty to confirm that the funds are used to build the facility to y's charitable purpose specifications loan quaranty and interest rate subsidy program as an alternative to a single-purpose deposit guaranty or possibly in combination with such a guaranty x is making deposits in one or more for-profit commercial banks to induce the banks to lend money to one or more public_charities depending on the circumstances a deposit may bear interest as described above or at a lower rate either way x will not be permitted to withdraw any portion of the deposit subject_to liability on the guaranties one form of such a loan guaranty and interest rate subsidy arrangement is a program whereby x has agreed to provide guarantees of up to jdollar_figure to cover a loan poo that will assist child care providers in certain counties with financing for construction and tenant improvements on child care facilities and purchase of equipment guarantees will cover between and of each loan the investment account supports the signature guarantees that x will provide on individual loans in certain instances in addition to the guaranty x will provide an interest rate subsidy to the public charity whereby x applies its earnings on the collateral deposit against the interest the borrower has to pay on the loan z will administer the program borrowers must be sec_501 public_charities and will be eligible for the program only if they would not qualify for the loans they are seeking without a guarantee or similar credit enhancement x has the right to approve each borrower the percentage of the loan being guaranteed and any interest rate subsidy being provided before providing a guarantee z or x will find third parties to offer technical assistance to borrawers and to monitor the quality of the services they are providing to meet the lending bank's requirements x had to set_aside js in an investment account with a third-party bank a member of the same banking family as the lending bank although the investment account is encumbered with the restrictions on withdrawal of funds that are used to support the loan guarantees the eamings are no higher than the eamings x receives on its unrestricted investment accounts with the bank which x uses for its overnight cash needs x retains title to the investment account _ under the z program the bank will identify public charity borrowers and process the loan applications because x's guaranty of any particular loan will be for an amount less than the percent of the amount borrowed generally in the percent to percent range it is expected that x's jdollar_figure deposit will generate kdollar_figure in loans to be used by public_charities for charitable purposes in the z program the contract between z and the borrower will limit the borrower's use of the borrowed funds to the specific charitable purposes for which they were borrowed and will require periodic reports from the charitable borrower on the use of the funds as normally required for commercial loans copies of which will be supplied to x there will be no reimbursement agreements between x and the borrowers nor will there be any reports by the borrowers to x aside from the copies of the reports to z however pending receipt of the response to this request for rulings x is taking all necessary steps to ensure on an interim basis that these loans to the borrowers satisfy all of the formal sec_4945 expenditure_responsibility requirements including reporting the required information on x's annual form pf after receipt of favorable rulings it is expected that z will use its standard loan agreements with the charitable borrowers without the extra expenditure fesponsibility commitments or reporting as a practical matter this program especially if it has the potential to grow significantly to cover loans to hundreds of smal public_charities not be administrable from x's perspective if x must exercise full expenditure_responsibility with each loan in addition to the bank’s normal oversight of the loans x would not try to bring the program to scale if expenditure_responsibility were to be required will sec_170 of the code refers to organizations which are organized and operated exclusively for religious charitable scientific literary and educational_purposes sec_170 d of the code refers to the influencing of legislation and participating in political 2y sec_4944 of the cade provides generally that for the imposition of tax on the amount a private_foundation invests in a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purposes of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4944-3 of the foundation and similar excise_taxes regulations provides in part that a program-related_investment is an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 sec_53_4944-3 of the regulations provides that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities sec_53_4944-3 of the regulations provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capita appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property sec_53_4944-3 of the regulations provides that once it has been determined that an investment is program-related it shall not cease to qualify as a program-related_investment provided that changes if any in the form or terms of the investment are made primarily for exempt purposes and not for any significant purpose involving the production_of_income or the appreciation of property a change made in the form or terms of a program-related_investment for the prudent protection of the foundation's investment shail not ordinarily cause the investment to cease to qualify as program-related under certain conditions a program-telated investment may cease to be program-related because of a critical change_in_circumstances as for example where it is serving an illegal purpose or the private purpose of the foundation or its managers for purposes of the preceding sentence an investment which ceases to be program-related because of a critical change_in_circumstances shail in no event subject the foundation making the investment to the tax imposed by sec_4944 before the 30th day after the date on which such foundation or any of its managers has actual knowledge of such critical change_in_circumstances example of sec_53_4944-3 of the regulations provides as follows x is a business_enterprise which is financially secure and the stock of which is listed and traded on a national exchange y a private_foundation makes a loan to x at an interest rate below the market rate in order to induce x to establish a new plant in a deteriorated urban_area which because of the high risks involved x would be unwilling to establish absent such inducement the loan is made pursuant to a program tun by y to enhance the economic development of the area by for example providing employment opportunities for low-income persons at the new plant and no significant purpose involves the production_of_income or the appreciation of property the loan significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the loan and y's exempt_activities accordingly even though x is large and established the investment is program-related sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation sec_4945 of the code provides that a private_foundation must exercise expenditure_responsibility in connection with any grant to an organization unless the grantee organization is described in sec_509 or failure to comply with this requirement will cause the grant to be a taxable_expenditure within the meaning of sec_4945 sec_4945 of the code provides that expenditure_responsibility referred to in sec_4945 means that a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures- to see that the grant is spent solely for the purpose for which made to obtain full and compiete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-5 of the regulations generally provides that under sec_4945 the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-5 of the regulations provides that for purposes of sec_4945 of the code an organization will be treated as a sec_509 organization if it is an organization described in sec_170 even if it is not described in sec_501 or if itis a foreign government or any agency_or_instrumentality thereof even if is not described in sec_501 however any grant to such organizations must be made exclusively for charitable purposes as described in sec_470 b it sec_53_4945-5 of the regulations certain earmarked grants provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant for purposes of this subdivision a grant described herein shall not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that certain organizations would derive benefits from such grant so long as the original grantee organization exercises control in fact over the selection off process and actually makes the selection completely independently of the private_foundation _ sec_53_4945-5 of the regulations expenditure_responsibility provides that a private_foundation is not an insurer of the activity of the organization to which it makes a grant thus satisfaction of the requirements of sec_4945 and h and of subparagraph or of this paragraph will ordinarily mean that the grantor foundation will not have violated sec_4945 or a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures- i to see that the grant is spent soiely for the purpose for which made ii to obtain full and complete reports from the grantee on how the funds are spent and iii to make full and detailed reports with respect to such expenditures to the commissioner in cases in which pursuant to paragraph a of this section a grant is considered made to a secondary grantee rather than the primary grantee the grantor foundation's obligation to obtain reports from the grantee pursuant to sec_4945 and this section will be satisfied if appropriate reports are obtained from the secondary grantee for rules relating to expenditure_responsibility with respect to transfers of assets described in sec_507 see sec_507 and the regulations thereunder - section sec_3 b of the regulations provides that in order to meet the expenditure_responsibility requirements of sec_4945 with regard to the making of a program-related_investment as defined in sec_4944 and the regulations thereunder a private_foundation must require that each such investment with respect to which expenditure_responsibility must be exercised under sec_4945 and h and this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the recipient organization such commitment must specify the purpose of the investment and must inctude an agreement by the organization- i to use all the funds received from the private_foundation as determined under paragraph c of this section only for the purposes of the investment and to repay any portion not used for such purposes provided that with respect to equity investments such repayment shall be made only to the extent permitted by applicable law concerning distributions to holders of equity interests ii at least once a year during the existence of the program-related_investment to submit full and complete financial reports of the type ordinarily required by commercial investors under similar circumstances and a statement that it has complied with the terms of the investment iii to maintain books_and_records adequate to provide information ordinarily required by commercial investors under similar circumstances and to make such books_and_records available to the private_foundation at reasonable times and iv not to use any of the funds a to carry on propaganda or otherwise to attempt to influence legistation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly and voter registration drive within the meaning of sec_4945 or c with respect to any recipient which is a private_foundation as defined in sec_509 to make any grant which does not comply with the requirements of sec_4945 d or x's general support grants to public_charities described in sec_501 and sec_509 or of the code which are used by those public_charities in furtherance of their charitable goals are not taxable_expenditures because such grants are described in sec_4945 to which the expenditure_responsibility requirements of sec_4945 are not applicable in order for x's deposit guaranty program to qualify as a program related investment the primary purpose of the program must be to accomplish one or more of the purposes described in sec_170 with no significant purpose which is the production_of_income or the appreciation of property the limitation on borrowers to organizations described in sec_501 and limitation on the use of borrowed funds to exclusively for charitable purposes satisfies the first part of this test ordinary investors for profit would be highly unlikely to invest or make deposits on terms similar to those agreed to by x under the guaranty program whereby the deposits will bear interest below risk-adjusted market rate interest and the deposited funds are exposed to a greater risk and illiquidity created by the restrictions on withdrawal and investment direction these conditions demonstrate that no significant purpose of the guaranty deposits is the production_of_income or the appreciation of property therefore x's guaranty program qualifies as a program-related_investment within the meaning of sec_4944 of the code similarly x's loan guaranty and interest rate subsidy program also qualifies as a program-related_investment the primary purpose of the program is to induce the bank to make tow interest loans to certain child care organizations who are sec_501 public_charities that would not qualify for the loans they are seeking without x's guarantee or similar credit enhancement the deposits with the bank will bear interest below the risk-adjusted market rate indicating the lack of a significant purpose which is the production_of_income and presents no indication that the investment has a purpose which is to accomplish one or more of the purposes described in sec_170 ie lobbying and political activities in the event that under the guaranty program or the loan guaranty and interest rate subsidy program a borrower should not be a governmental_unit or a public charity described in sec_509 or where x through a pre-grant inquiry identifies the specific borrower before the loan is made and will not offer guarantee unless it is satisfied that it is making an investment for exclusively charitable purposes then x's agreements with the secondary grantee borrowers and the reports provided to x by such borrowers can be deemed to be reasonable efforts by x to establish adequate procedures to meet the expenditure_responsibility requirements of sec_4945 based on the information submitted and the representations made therein we rule as follows grants to public_charities for specific charitable purposes or projects grants by x to public_charities described in sec_501 and sec_509 or to be used by the grantees for specific charitable purposes or projects are described in sec_4945 and the expenditure_responsibility requirements of sec_4945 do not apply deposit quaranties_as_program-related investments the deposits with a commercial bank bearing interest below the risk-adjusted market rate made or to be made by x under the guaranty program are program-related investments described in sec_4944 and the expenditure tesponsibility requirements of sec_4945 do not apply if the borrowers are governmental units or charities described in sec_509 or guaranty and interest rate subsi loan program-related investments the deposits with a commercial bank bearing interest below the risk-adjusted market rate made or to be made by x under the loan guaranty and interest rate subsidy program are program-related investments described in sec_4944 and the expenditure_responsibility requirements of sec_4945 do not apply if the borrowers are governmental units or charities described in sec_509 or ram as non-public charity borrowers if under either the guaranty program or the loan guaranty and interest rate subsidy program a borrower should not be a governmental_unit or a public charity described in sec_509 or the expenditure_responsibility requirements of sec_4945 may be satisfied by agreement between x and the borrower and reports provided to x by the borrower rather than by agreements with and reports from the bank these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them séction k of the internal_revenue_code provides that they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records sincerely en vie pei un robert c harper jr manager exempt_organizations technical group sil
